Citation Nr: 0937167	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran is diagnosed to have the following lung 
disorders:  chronic obstructive pulmonary disorder, 
interstitial lung disease, bronchiectasis, emphysema, and 
pleural based lung nodule with calcification.

2.  The competent medical evidence fails to establish that 
any of the Veteran's current lung disorders is related to any 
injury or disease incurred in service.

3.  The medical evidence shows that the Veteran's 
hypertension was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including in-service exposure to herbicides.

4.  Although the Veteran is currently diagnosed to have 
depression, the competent medical evidence fails to establish 
that it is related to any injury or disease incurred in 
service.

5.  The competent medical evidence fails to establish the 
Veteran has any currently diagnosed disorder related to his 
bilateral hips.




CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service, including as due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

4.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  Upon receipt of a complete or 
substantially complete application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or 
will assist in substantiating, each of the five elements of 
the claim including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
June 2006, prior to the initial AOJ decision on his claims.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims.  He was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
identified evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claims for service 
connection because there is no competent medical evidence 
that either the claimed disorder exists or that any diagnosed 
disorder claimed is the result of any event, injury or 
disease incurred in service.  38 C.F.R. § 3.159(c)(4)(i)(C).  
The Board notes that the Veteran's representative, in its 
September 2009 Information Hearing Presentation, argues that 
the Veteran's claims for service connection for a lung 
disorder, hypertension and depression should be remanded for 
VA examinations because of various notes seen in the service 
treatment records.  The Board, however, finds that the 
competent evidence of record fails to establish any link 
between any current disability and any condition or disorder 
in service, whether by medical opinion or a showing of 
continuity of symptomatology.  The representative's 
statements that these notes in the service treatment records 
are precursors or indicators of the presently diagnosed 
disorders are insufficient to establish nexus as the 
representative is not competent to establish a medical 
diagnosis or show a medical etiology merely by its own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As there is no competent 
medical evidence suggesting a nexus exists between the 
currently diagnosed disorders and any incident in service, VA 
is not obligated to provide the Veteran with VA examination 
as to these claims.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection for Lung Disorder

The Veteran has claimed service connection for a lung 
disorder, including as due to exposure to Agent Orange while 
serving in Vietnam.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) 
and 3.309(e); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

Even if VA finds a veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Although the Veteran's Vietnam service have not been 
confirmed, his DD 214 shows he is in receipt of the Vietnam 
Service Medal and the Vietnam Campaign Medal.  Thus, the 
Board concedes that the Veteran served in the Republic of 
Vietnam and is presumed to have been exposed to Agent Orange.  
However, as none of the Veteran's diagnosed lung disorders is 
an enumerated disease found to be associated with exposure to 
herbicides used in Vietnam, presumptive service connection is 
not warranted.

The enumerated diseases listed in 38 C.F.R. § 3.309(e) 
related to the respiratory system include only respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea).  
VA treatment records do show the Veteran is diagnosed to have 
interstitial lung disease, chronic obstructive pulmonary 
disorder, emphysema, bronchiectasis and pleural based lung 
nodule that is likely benign.  There is no evidence of a 
diagnosis of cancer of the lung, bronchus, larynx or trachea.  
Thus, the preponderance of the evidence is against finding 
that service connection is warranted for any of the Veteran's 
lung disorders based upon the presumption in 38 C.F.R. 
§ 3.309(e).

However, service connection may still be granted if there is 
evidence that any of the Veteran's current lung disorders is 
related to any injury or disease incurred in service, 
including exposure to Agent Orange.  The Board finds, 
however, that the evidence of record fails to support such a 
finding.  

The Board acknowledges that the service treatment records 
show that, in May 1968, the Veteran was evaluated for 
complaints of coughing up small amounts of blood every 
morning for three months.  Physical examination, however, was 
negative for any obvious reason for this.  The examiner 
stated that he doubted the presence of hemoptysis but would 
get an chest x-ray and furnish sputum container to verify 
hemoptysis.  A subsequent note indicates the Veteran returned 
with the sputum container filled with approximately 5 cc 
saliva with bright red blood coughed up while the Veteran was 
awaiting the chest x-ray.  The chest x-ray, however, came 
back normal.  The Veteran was then sent to the ENT Clinic for 
consult, but no evidence of ENT pathology was found on exam.  
No further work up or diagnosis is seen in the service 
treatment records.  Nor are there any further complaints of 
coughing up blood.  At the Veteran's separation examination 
in December 1969, he actually denied having ever coughed up 
blood.  Chest x-ray was normal.  On examination, no 
abnormality of the lungs and chest was noted.  Thus, the 
service treatment records fail to establish that the Veteran 
had a chronic lung disorder in service manifested by coughing 
up blood.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  The first post-service medical evidence of any 
lung disorder is from April 2003, over 34 years after 
service.  The Veteran had come into the VA Medical Center to 
establish care.  He reported a history of tobacco use (one to 
two packs per day since age 11) and emphysema, but denied 
coughing up colored secretions or blood.  He was seen again 
in January 2004, and he was diagnosed to have chronic 
obstructive pulmonary disorder.  He was not seen again until 
February 2006.  At that time, he complained of having chronic 
shortness of breath on exertion.  The assessment was chronic 
obstructive pulmonary disorder from smoking.  He was sent for 
a chest x-ray, which showed abnormalities, and he was sent 
for a pulmonary consult, which was conducted in April 2006.  
As a result and based upon a CT scan of the chest, the 
Veteran was diagnosed to have chronic obstructive pulmonary 
disorder, interstitial lung disease with ground glass 
opacities (it was noted the Veteran had worked in 
construction), pleural based lung nodule with calcification 
(likely benign), and smoker (Veteran reported having smoked 2 
packs a day for 45 years).  By chest CT in June 2006, the 
Veteran was also diagnosed to have bronchiectasis in the 
right lower lobe suggesting chronic bronchial inflammation.  
A Gallium scan also showed inflammatory lung disease of the 
lower and middle lung fields.  

Throughout these treatment sessions, the Veteran consistently 
denied having hemoptysis.  Furthermore, he never reported the 
episode of questionable hemoptysis (i.e., coughing up blood) 
he had in service in 1968.  Thus, the medical evidence fails 
to establish that there is any link between any of the 
currently diagnosed lung disorders and the episode of 
coughing up blood in service.  Nor is there evidence 
establishing a continuity of symptomatology.  The Veteran has 
never alleged that he has had either hemoptysis or any of his 
current lung disorders since service.  The medical evidence 
certainly does not establish a continuity of symptomatology 
as it demonstrates that the Veteran's lung disorders were not 
diagnosed until 2006, approximately 37 years after his 
discharge from service.  

The absence of findings of a chronic lung disorder at 
separation, along with the first evidence of any lung 
disorder being many years after discharge from service, and 
the lack of a report of a continuity of symptoms weights 
against the claim.  Further, the medical evidence relates his 
lung disorders to either his long history of smoking or to 
his history of working construction.  There is no medical 
statement relating any lung disorder to any injury or disease 
incurred in service, including exposure to Agent Orange.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a lung disorder.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.

II.  Service Connection for Hypertension

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertension 
is a presumptive chronic disease enumerated in 38 C.F.R. 
§ 3.309(a).  

The service treatment records are silent for any complaints 
of, treatment for or diagnosis of hypertension while in 
service.  However, the Veteran's separation examination 
conducted in December 1969 shows the Veteran's blood pressure 
was measured as 140/90.  The Veteran's representative argues 
that this should be sufficient to require remand to provide 
the Veteran with a VA examination.  The Board disagrees.

VA regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of redominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1.  
As there is only one blood pressure reading showing a 
diastolic pressure of 90, it cannot be said that the Veteran 
had a pattern of sustained elevated blood pressure readings, 
as required for diagnosis of hypertension.  

The first diagnosis of hypertension is not seen until 
February 2006, more than 37 years after the Veteran was 
discharged from service.  (See February 2006 VA PC Clinician 
Note.)  The Board notes that earlier VA treatment records 
from 2003 and 2004 show the Veteran's blood pressure was 
132/66 and 140/83, respectively.  In February 2006, his blood 
pressure was 206/82, and he was diagnosed to have 
hypertension and placed on medication for it.  

As the first diagnosis of hypertension is not seen for many 
years after service, presumptive service connection is not 
warranted as the Veteran's hypertension did not manifest 
itself to a compensable degree within one year after service.  
Moreover, service connection on a direct basis is not 
warranted as the evidence fails to establish either a 
continuity of symptomatology or a nexus between the Veteran's 
current hypertension and any injury or disease incurred in 
service.  The Veteran was not diagnosed to have hypertension 
in service, and there is no allegation or evidence that the 
Veteran continued to have elevated blood pressure readings 
after the single 140/90 reading taken at the Veteran's 
separation examination in December 1969.  Finally, there is 
nothing in the current medical evidence to suggest there is a 
link between the Veteran's current hypertension and his 
military service.

The absence of a diagnosis of hypertension at separation, 
along with the first evidence of hypertension being many 
years after discharge from service, constitutes negative 
evidence tending to disprove the assertion that the Veteran 
was disabled from any disease or injury during service.  For 
the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that the Veteran's current 
hypertension is related to any injury or disease incurred 
during his military service.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.

III.  Service Connection for Depression

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service treatment records are silent for any complaints 
of, treatment for or diagnosis of depression.  The Veteran's 
representative, however, argues that the Veteran's claim 
should be remanded for a VA examination because the service 
treatment records contain one record of treatment for 
anxiety.  The Board disagrees.

The service treatment records show that, in September 1969, 
the Veteran was seen in sick call for complaints of having 
difficulty getting to sleep at night and awakening in the 
morning with a "jerky" feeling inside.  He reported having 
anxiety over not getting a letter from his wife, and this was 
causing him to be "jumpy."  The impression was "anxiety 
reaction."  At the time of the Veteran's separation 
examination in December 1969, however, the Veteran denied 
having any history or depression or nervous trouble, and no 
psychiatric abnormality was found upon examination.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  The first evidence of the Veteran having any 
psychiatric disorder is from April 2003 when he came to the 
VA Medical Center to establish care.  Although there is no 
notation of the Veteran having a history of depression, the 
physician noted he was taking Prozac (an antidepressant) and 
indicated under the assessment "Depression - sees 
Psychiatry."  A February 2006 treatment note indicates the 
Veteran's son reporting that the Veteran is "depressed quite 
a bit."  The assessment was depression, and the Veteran was 
placed on Celexa.

There is no indication in the medical evidence of record that 
the Veteran's depression had its onset in service and has 
been continuous since service.  Nor is there any indication 
in the record that the one episode of "anxiety reaction" 
was in any way the precursor of the Veteran's current 
depression.  Despite the representative's argument that 
depression and anxiety very commonly go hand and hand, the 
Veteran does not report having psychiatric disability since 
service.  Thus, there is no basis for finding that the 
Veteran's current depressive disorder is related to the 
single episode of anxiety in service.

The absence of a diagnosis of depression at separation, along 
with the first evidence of depression being many years after 
discharge from service, constitutes negative evidence tending 
to disprove the assertion that the Veteran was disabled from 
any disease or injury during service.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's depression is 
related to any injury or disease incurred during his military 
service.  The preponderance of the evidence being against the 
Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.

IV.  Service Connection for Bilateral Hips Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran claimed service connection for left and right hip 
problems in his application.  After considering all the 
evidence, however, the Board finds that service connection is 
not warranted as the medical evidence fails to establish the 
Veteran currently has a diagnosed disorder of his bilateral 
hips.

VA treatment records from April 2003 through November 2006 
are silent for complaints of, treatment for or a diagnosis of 
any problem relating to the Veteran's hips.  The Board 
acknowledges that these treatment records show treatment for 
"arthritis," but there is no indication of whether this is 
generalized or specific to any joint, especially the hips.  
Moreover, the Veteran himself has actually not submitted any 
statements of symptoms that would lend to concluding that he 
has a bilateral hip disorder.  Without any evidence 
establishing a current disability, the preponderance of the 
evidence is against the Veteran's claim.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Thus, service connection for bilateral hip 
disorders is denied because the medical evidence fails to 
establish the Veteran has a current disability for which 
service connection may be granted.  


ORDER

Service connection for a lung disorder is denied.

Service connection for hypertension is denied.

Service connection for depression is denied.

Service connection for bilateral hip disorder is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


